Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-18-00751-CV

                 IN RE R.P. III, N.J.P., L.M.P., T.J.P., and D.D.P., Children

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-PA-02162
                    Honorable Charles E. Montemayor, Judge Presiding

       BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. It is ORDERED that no costs be assessed against appellant in relation to this appeal
because he qualifies as indigent under TEX. R. APP. P. 20.

       SIGNED January 30, 2019.


                                               _____________________________
                                               Sandee Bryan Marion, Chief Justice